United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1537
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                 Jimmy David McVay, also known as Lil Dave

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                           Submitted: January 14, 2020
                             Filed: March 27, 2020
                                 [Unpublished]
                                 ____________

Before KELLY, BEAM, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

     Jimmy McVay pleaded guilty to being a felon in possession of a firearm, see
18 U.S.C. § 922(g)(1), in exchange for dismissal of charges that he attempted to
intimidate witnesses and threatened to assault a federal officer. The district court1
varied upward from McVay’s Sentencing Guidelines range and sentenced him to
120 months in prison. McVay argues his sentence is substantively unreasonable
because the court sentenced him based on emotion and placed too much weight on
his criminal history. We affirm.

       We review sentences under “a deferential abuse-of-discretion standard.”
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). A court
abuses its discretion if it “(1) fails to consider a relevant factor that should have
received significant weight; (2) gives significant weight to an improper or irrelevant
factor; or (3) considers only the appropriate factors but in weighing those factors
commits a clear error of judgment.” United States v. Foy, 617 F.3d 1029, 1036 (8th
Cir. 2010) (citation omitted). “In considering the extent of a variance, we give due
deference to the district court’s decision that the § 3553(a) factors, on a whole, justify
the extent of the variance.” Id. (citation omitted). “The district court has wide
latitude to weigh the § 3553(a) factors in each case and assign some factors greater
weight than others in determining an appropriate sentence.” United States v. Bridges,
569 F.3d 374, 379 (8th Cir. 2009).

       The district court’s Guidelines calculation recommended a sentence between
51 and 63 months in prison. The court did not believe that was sufficient and varied
upward under the § 3553(a) factors, sentencing McVay to 120 months in prison.
McVay contends that some of the court’s statements at sentencing show that his
punishment was based on improper emotion. For example, the court noted that
McVay had violated its “damn fool rule.” “Although a sentence must not be imposed
out of unrestrained emotion, sentencing courts are not expected to be emotionless.”
United States v. Mitteness, 893 F.3d 1091, 1097 (8th Cir. 2018) (citation omitted).


      1
       The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.

                                           -2-
Here, the court’s statements expressed how it viewed McVay’s recidivism or were
tied to courtroom management. Our review of the record shows no reliance on
improper, emotionally charged factors.

      Instead, the court based its sentence on the proper § 3553(a) factors. At
sentencing, the court overruled McVay’s objections to the PSR’s summaries of
various jailhouse calls following a federal agent’s testimony. The agent testified that
during jailhouse calls McVay expressed a desire to shoot investigators in the face and
harm their family members. McVay also attempted to find where investigators lived.
The court considered McVay’s criminal history and observed that “he has been
committing crime consistently since the age of 17 and he is 31.” Sent. Tr. 86:1–3.
The court concluded that McVay had no respect for the law and that no previous
punishment had deterred him from committing crime. Contrary to McVay’s assertion,
the court did not give undue weight to any one factor. Instead, it gave some factors
more weight than McVay would prefer, which is not error. United States v.
Anderson, 618 F.3d 873, 883 (8th Cir. 2010). We find no abuse of discretion and
McVay’s sentence is affirmed.
                        ______________________________




                                         -3-